Exhibit 10.2

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL, AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. REDACTED MATERIAL IS MARKED WITH A [***].

 

Broker's Contract

 

THIS AGREEMENT is made this October 19, 2015 between [***] (hereinafter called
the "Company"), and YEETAH INSURANCE CONSULTANT LIMIID of ROOM 1901, WING KWOK
CENTRE, 182 WOOSUNG STREET, JORDAN, KOWLOON (hereinafter called the "Broker").

 

WITNESSETH: That the Broker may submit to the Company applications for life
insurance, group insurance, and annuities made by the Broker's clients within
the territory of Hong Kong ("Territory"), wherein the Company has the right to
do business, and may collect and pay over to the Company first year and renewal
premiums on such business, all subject to the Terms and Conditions attached
hereto, which the Broker has read and which form part of this Agreement, as
fully as if set forth over the signatures of the parties hereto.

 

The Company agrees to pay and the Broker agrees to accept as full and complete
remuneration for his services under this Agreement while it is in force,
commissions as specified in the Schedule of Commissions (attached to and forming
a part hereof), which Schedule shall be subject to change or revocation at any
time on written notice by the Company in its absolute discretion, and the Broker
agrees that such change or revocation (as the case may be) shall be effective
and binding upon the Broker.

 

IN WITNESS WHEREOF, the Company has executed this Agreement in duplicate and the
Broker has hereunto set its hand in duplicate the date first above written.

 

SIGNED for and on behalf of
YEETAH INSURANCE CONSULTANT   SIGNED for and on behalf of
[***] LIMITED                      [ex10-2_001.jpg]               /s/ Lee Kwan
Keung   /s/ [***] Name: Lee Kwan Keung   Name: [***] Title: CE   Title: Head of
Partnership Distribution

 

Page 1 of 6

 

 

TERMS & CONDITIONS

 

COMMISSIONS

 

1.   The Broker shall not be entitled to any commission on any insurance unless
(a) the application for such insurance is submitted by it; (b) its name appears
on the application for such insurance; (c) the relevant premium in respect of
the insurance policy in cleared funds has been paid to the Company and such
insurance policy has not be cancelled before the end of its cooling-off period;
(d) the Broker complies with all terms and conditions of this Agreement; and (e)
this Agreement remains in full force and effect.

 

2.   When any policy issued upon the application submitted by the Broker in
pursuant to this Agreement is changed or converted to another policy plan, the
commission payable upon the changed or converted policy shall be determined by
the rules of the Company current at the time of such change or conversion. In
any event, the Broker shall not be entitled to any commission on the changed or
converted policy unless the change or conversion is effected by the Broker
itself.

 

3.   When a new policy is issued, and a previously existing policy on the same
life shall terminate within twelve (12) months before or within such lesser time
frame as determined by the Company after the issue of the new policy, unless the
Company otherwise determines, no first year's commission nor any proportion
thereof will be payable on the new policy, except on that portion of the annual
premium on the new policy which is in excess of the annual premium on the
discontinued policy. Previously existing policies which are converted into
paid-up insurance or extended term insurance or are reduced in face amount,
shall be deemed to be terminated and the provisions of this clause shall apply.

 

4.   If any policy shall terminate for non-payment of premium and shall be
reinstated subsequently, the Broker shall not be entitled- to receive any future
commissions payable on such policy unless it effects the reinstatement of the
terminated policy within a period of three （3) months from the date of
termination of such policy; and during the said period of three (3) months, no
other Broker shall be permitted to reinstate such policy unless otherwise agreed
to by the policyholder in writing. Notwithstanding the foregoing, no commission
shall be paid on any policy which is reinstated after the date of termination of
this Agreement.

 

5.   If the Company shall refund the premiums to the policyholder on any policy
and cancel the policy for any reason whatsoever, the Broker shall repay the
Company on demand the amount of commission received on the premiums so refunded.

 

6. Benefit, remuneration, privilege or perquisite not expressly set out herein
or referred to in the Schedule may be granted to the Broker at the sole
discretion of the Company without any binding legal effect on the Company to
continue or improve any such benefit, remuneration, privilege or perquisite; and
the Company shall have the sole and absolute discretion to modify, change or
discontinue forthwith any such benefit, remuneration, privilege or perquisite at
any time.

 

7.   The Schedule of Commission is subject to discontinuance or change by the
Company in its sole and absolute discretion on notice to the Broker in writing
and such discontinuance or change shall apply only to business referred to the
Company by the Broker subsequent to the date that such notice is given.

 

SET-OFF

 

8.   The Company shall have the right at all times to set off against any sum
due to the Broker, any debt, obligation or liability due or owing by the Broker
to the Company, and such setting off shall not create any cause of action
against the Company by the Broker. This clause shall survive termination of this
Agreement for a period of 1 year.

 

TERMS OF CO-OPERATION

 

9.   With effect from the date of execution of this Agreement by both parties
hereto, subject to the Broker's duties owed to its clients and all applicable
laws, regulations, rules, codes, guidelines or other regulatory requirements,
the Broker agrees to introduce the Company's insurance products to its clients
where it is in its clients' interests.

 

10.  Notwithstanding any of the terms and conditions in this Agreement, the
Company reserves the right in its sole and absolute discretion not to accept any
insurance applications submitted by the Broker on any one or more occasions or
generally and shall be under no obligation whatsoever to give any reasons for
such refusal.

 

10A.  Nothing in this Agreement shall create or constitute any agency,
partnership or joint venture relationship between the Company and the Broker, or
any employer-employee relationship between the employees of one party and the
other party. The Broker shall remain at all times the agent of its clients.
Neither party shall have the authority to act for or to incur any obligation on
behalf of the other party.

 

10B.   The Company shall have the right to communicate directly or indirectly
with the Broker's clients who have taken out insurance policies issued by the
Company pursuant to this Agreement when the relevant insurance policies remain
in full force and effect for the purpose of administering the relevant insurance
policies including but not limited to ensuring that the COD Requirements (as
defined in Clause 11E below) have been met. Nothing in this clause shall limit
the right of the Company to communicate with any person by using personal data
obtained from any source other than the Broker, whether or not such person is
also a client of the Broker.

 

10C.   This Agreement shall not be deemed to be exclusive and the parties are
free to enter into similar agreements with other third parties.

 



Page 2 of 6

 

 

BROKER'S DUTIES, REPRESENTATIONS & WARRANTIES

 

11. The Broker shall deliver any policy issued by the Company to its clients
without delay.

 

11A. The Broker shall be solely responsible for obtaining all professional
indemnity insurance, licences, permits and approvals for itself or for its chief
executive and technical representatives, which arc necessary or required for the
performance of its duties hereunder.

 

11B. The Broker represents, warrants and undertakes that (a) it is and will
continue to be an authorized insurance broker in Hong Kong and shall comply with
all applicable laws, regulations, rules, codes and guidelines, including,
without limitation, the Insurance Companies Ordinance (Cap. 41 of the Laws of
Hong Kong, the Personal Data (Privacy) Ordinance (Cap.486 of the Laws of Hong
Kong), and any regulations issued by the relevant approved body of insurance
brokers of which the Broker is a member (i.e. the Hong Kong Confederation of
Insurance Brokers or the Professional Insurance Brokers Association) in
connection with the performance of its duties and obligations hereunder; (b) it
has full power, authority and legal rights to enter into and engage in the
transactions contemplated by this Agreement and has taken and obtained all
necessary corporate or other actions and consents, approvals, licences or
permits to authorize the execution and the performance of this Agreement; and
(c) this Agreement shall constitute legal, valid and binding obligations of the
Broker and shall be enforceable in accordance with its terms and conditions.

 

11C.  The Broker warrants that all information supplied by it at any time to the
Company relating to itself, its business and the insurance business placed by it
to the Company is true and correct in all respects.

 

11D.  The Broker shall promptly notify the Company in writing : (a) of any
change of name or address; (b) of any change in its ownership, partners,
directors, controllers or chief executive; (c) if the Broker or any of its
owner, partner, director, controller or chief executive is charged with any
criminal offence or becomes subject to disciplinary action by any governmental,
regulatory or professional body; or (d) if any authorizations, approvals,
licences and permits which are necessary for the performance of its obligations
under this Agreement are altered, suspended or revoked.

 

11E.  The Broker shall perform any anti-money laundering procedures and customer
due diligence with respect to its clients to the standard required under the
guidance notes issued by the Office of the Commissioner of Insurance from time
to time (the "COD Requirements"). The Broker shall also co-operate with the
Company and/or the relevant authorities in respect of suspected criminal
activities.

 

11F.  The Broker shall upon request and without delay furnish the Company copies
of identification data and other relevant documentation pertaining to the
identity of any of its clients and/or their beneficial owners pursuant to the
COD Requirements.

 

REPORTS BY BROKER

 

12. The Broker shall, whenever the Company so requires, furnish to the Company,
a detailed report on all the policies, receipts or notes in its possession for
delivery to or collection by the policyholders; on policies or receipts returned
to it for cancellation by the Company; and on every item of business transacted
with the Company by it. The Broker shall also furnish to the Company upon
request of the Company a detailed account of all the moneys, properties, or
securities in its possession belonging to the Company. All reports and accounts
furnished to the Company by the Broker shall be signed by the Broker. If the
reports and accounts furnished to the Company disclose that the Broker is
holding moneys, properties or securities belonging to the Company the Broker
shall immediately pay over such moneys, properties, or securities to the Company
upon demand by the Company.

 

RETURN OF DOCUMENTS BY BROKER

 

13. The Broker shall upon demand from the Company return to the Company all
uncollected policies and premium receipts in its possession for the purpose of
transmission to policyholders.

 

14. Should this Agreement be terminated for any reason whatsoever, the Broker
will return to the Company all documents in his custody or possession belonging
to the Company.

 

BROKER'S AUTHORITY

 

15. The Broker shall not negotiate, enter into contracts and agreements on
behalf of the Company and the Company shall not be bound by any contracts and
agreements made by the Broker. The Broker shall have no authority to waive any
requirement or in any way modify or alter the insurance policy issued by the
Company, nor shall the Broker have any power to bind the Company by making any
promise or representation.

 

Page 3 of 6

 

 

This clause shall not affect or prejudice the Broker's right to introduce the
Company's insurance products to its clients where it is in its clients’
interests and submit applications for life insurance and annuities from its
clients for the purposes of concluding insurance contracts between any person
and the Company.

 

16. The Broker is not authorized to hold the monies of its clients on behalf of
the Company but the Broker shall not be restricted from holding the monies of
its clients and/or paying the premiums transmitted to the Broker by its clients
to the Company if it is so authorized by its clients in writing. The Broker
shall not on behalf of the Company, extend the time allowed for the payment of
any premium.

 

NO ADVERTISING OR PUBLICATION BY BROKER

 

17. The Broker shall not print, publish, broadcast or distribute or cause to be
printed, published, broadcast or distributed any interview or advertisement or
any other printed matter concerning the Company in any. newspaper, magazine
publication or any other media whatsoever without the prior written authority of
the Company; nor shall he issue, distribute or cause to be issued or distributed
any circular or write or cause to be written any letter to any newspaper,
magazine. or publication concerning the Company. without first obtaining the
prior written approval of the Company. If any lawsuits shall be brought against
the Company in consequence of any unauthorised action or statement of the
Broker, the Broker shall indemnify and keep the Company indemnified and harmless
from all costs and damages arising therefrom or incidental thereto.

 

BROKER'S DUTY TO DISCLOSE AND INDEMNIFY

 

18. Subject to the Broker's duties owed to its clients and the consent of its
clients, the Broker shall disclose to the Company every fact and circumstance
within his knowledge relevant to the acceptance of the risk by the Company, and
shall accurately relate to the Company every fact disclosed to him by the
proposed insured and or any other person relevant to the Company's acceptance of
the risk.

 

19. The Broker shall indemnify the Company against all losses incurred by the
Company arising out of and/or in connection with the Broker's failure to
disclose to the Company facts within his knowledge relevant to the Company's
acceptance of the risk in accordance with the terms of this Agreement.

 

20. The Broker shall indemnify the Company and hold it harmless against all
losses, claims, demands, expenses, and other liabilities incurred by the Company
as a result of any breach of the terms and/ or conditions of this Agreement by
the Broker including without prejudice to the generality of foregoing any
representation made by the Broker which is not authorised hereunder or otherwise
in writing by the Company, and any offence committed by the Broker against any
laws, regulations, and statutory requirements.

 

21. The Broker shall indemnify the Company against all losses, costs, expenses,
actions, proceedings suffered by the Company as a result of the Broker's failure
to verify and check the proposed insured's and/or owner's particulars shown on
his application for insurance.

 

21A.  Clauses 19, 20, 21, 21A and 22 shall survive the termination of this
Agreement.

 

INDEMNITY

 

22. The Broker shall indemnify the Company against all claims losses expenses
actions and proceedings (including legal fees on a full indemnity basis) arising
out of and/or in connection with any breach of the terms and/or conditions of
this Agreement by the Broker, save and except where the same is caused by any
fraud or negligence or wilful default of the Company or its officers, directors,
employees, representatives or contractors.

 

ASSIGNMENT

 

23. This Agreement shall be assignable, transferable or disposable by the
Company in whole or in part to any successor or affiliated company. However, the
Broker may not assign or purport to assign, transfer or dispose of any right or
interest which the Broker may have herein without the prior written consent of
the Company. Such consent by the Company to any assignment, transfer or
disposition shall not create or imply any acknowledgement or responsibility on
the part of the Company as to the validity, effect or sufficiency of such
assignment, transfer or disposition, and such assignment, transfer or
disposition shall be filed in writing to the Company.

 

TERMINATION OF AGREEMENT

 

24. Upon the occurrence of any of the following events, this Agreement shall
forthwith terminate; and all of the Broker's rights hereunder and under any
agreements, including the rights to commissions and benefits, and whatever
payments on all premiums payable thereafter shall forthwith cease:

 

(a) The expiration of the 15 days' notice in writing given by one party to the
other party to terminate this Agreement without the need for any reason;

 

(b) The breach by the Broker of any of the terms and/ or conditions of this
Agreement including the Schedule, or the failure of the Broker, in any way
whether expressly or impliedly, to comply with any such terms and/ or

conditions;

 

(c) The institution of voluntary or involuntary proceedings by or against the
Broker in bankruptcy or under insolvency laws or for receivership, or the
composition with creditors by the Broker, or any judgment entered against the
Broker which has an adverse effect on any part of its assets, property or
business and which for a period of 30 days shall neither be paid nor stayed
pending appeal;



 



Page 4 of 6

 

 

(d) The breach by the Broker of any laws, regulations, rules, codes or
guidelines to which the Broker is subject;

 

(e) The withdrawal of business of the Company from the Territory; or

 

(f)  The revocation of any authorizations, licences, permits or approvals
required for the conduct of the business of the Broker in Hong Kong.

 

24A.  Termination of this Agreement shall not affect the respective rights or
liabilities of either party hereto accrued or incurred prior to such
termination, and the coming into force or the continuance in force of any
provision of this Agreement which is expressly stated to come into force or
continue in force upon or after such termination.

 

NO ALTERATIONS OF DOCUMENTS

 

25. The Broker shall, in placing business with the Company, use such forms and
documents as may from time to time supplied to it by the Company for the
purposes hereof. The Broker shall not make any alterations, additions or
erasures on any of the forms and documents supplied by or belonging to the
Company or any applicant for insurance or policyholder which may from time to
time be in the possession of the Broker.

 

MODIFICATIONS

 

26. All modifications to this Agreement shall have no force and effect except
that they are expressed in writing, and duly executed by the Company and the
Broker, save for the Company's right to change or revoke the Schedule or as
otherwise expressly provided herein.

 

COMPLIANCE WITH AGREEMENT

 

27. This Agreement together with the Schedule constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersede all previous agreements, arrangements, negotiations and undertakings,
if any, between the Company and the Broker.

 

28. Any failure or omission on the part of the Company to take any immediate
action on the breach of any of the terms and/ or conditions of the Agreement on
the part of the Broker shall not be construed as a waiver of the Company's
rights to terminate this Agreement forthwith or pursue any other remedies
available to it under the laws in force from time to time, or to be construed as
consent or permission granted to the Broker not to act in accordance with this
Agreement.

 

29. This Agreement shall, unless the Company otherwise consents in writing,
supersede, abrogate, and annul any relation held before by the Broker with the
Company, as agent, broker or otherwise.

 

SEVERABILITY PROVISION

 

30. The invalidity or unenforceability of any terms and/ or conditions of this
Agreement shall not affect any other terms and/ or conditions hereof, and the
Agreement shall be construed in all respects as if such invalid or unenforceable
terms and/ or conditions were omitted.

 

SERVICE OF NOTICE

 

31. Any notice given by either party hereto shall be deemed to have been
sufficiently given if sent by facsimile to the party's last known facsimile
number or by registered post to the registered office address of the Broker or
to the registered office address of the Company's office or such other address
as may be notified by the relevant party to the other for this purpose from time
to time (as the case may be). A notice shall be deemed to have been received by
the party to whom it is addressed in the case of a facsimile, on the date it is
successfully sent as evidenced by a transmission control report from the
dispatching machine

 

provided that a signed hard copy of such facsimile will be sent in addition to
the facsimile, and in the case of notice by registered post two (2) calendar
days after the notice is posted (excluding the date of posting) (if posted to an
address in the same country) or seven (7) calendar days after the notice is
posted (excluding the date of posting) (if posted to an address in another
country) and in proving such service it shall be sufficient to prove that the
envelope containing the notice was properly addressed and posted.

 

GOVERNING LAW

 

32. This Agreement shall be construed and governed by the laws in force in the
Hong Kong Special Administrative Region ("Hong Kong") and the parties hereto
irrevocably submits to the non-exclusive jurisdiction of the courts of Hong
Kong.

 



Page 5 of 6

 

 

CONFIDENTIALITY

 

32A. The Broker shall not, at any time whether during or after the termination
of this Agreement, divulge or use any information of a confidential nature
disclosed by the Company or in relation to the Company's affairs, operations or
business or customers or the existence of this Agreement and its terms
(collectively, the "Confidential Information") unless with the prior written
consent of the Company. Notwithstanding the foregoing, the obligations of this
clause does not apply to:

 

(a) any Confidential Information which the Broker can demonstrate is in, or has
come into, the public domain without any breach by its of this Agreement;

 

(b) any Confidential Information the disclosure of which is required by law or
pursuant to a court order or is required by any governmental or regulatory body
provided that the Broker shall, if practicable and to the extent not prohibited
by laws, notify (where applicable, in advance) the Company of such disclosure or
use and supply a copy of the required disclosure to the Company;



 

(c)  any Confidential Information which the Broker can demonstrate is received
from a third party other than the Company without any confidentiality
obligation;

Of

 

(d) any Confidential Information which the Broker discloses to its officers,
directors and employees provided that such officers, directors and employees
shall have been duly informed of the confidential nature of such information and
the Recipient shall ensure that such officers, directors and employees shall
also comply with the confidentiality obligations of this clause and shall be
given access to such information only on a "need to know" basis.

 

32B.   The Broker acknowledges that in the event of a breach or threatened
breach of any of the provisions of Clause 32A by the Broker, damages may not be
an adequate remedy for the Company and accordingly, the Company shall be
entitled to an injunction on the Broker against such breach or threatened breach
in addition to any other remedy the Company may be entitled to at law or in
equity, and no particular legal or equitable remedy shall be construed as a
waiver or limitation of any other legal or equitable remedies in the event of a
breach of Clause 32A.

 

32C.  Clauses 32A, 32B and 32C shall survive the termination of this Agreement.

 

HEADINGS

 

33.    Headings used in this Agreement are for convenience only and shall not
affect the construction of this Agreement or have any binding legal effect. Any
words embodying the masculine gender include other genders and any words
indicating the singular case shall include the plural and vice versa. Any
reference to a Clause or a Schedule is a reference to a clause or a schedule of
this Agreement.

 

Page 6 of 6

 

 

October 20, 2015

 

Supplemental Contract to the Broker's Contract
("Supplemental Contract")

 

We refer to the Broker's Contract entered into between you and [***] (the
"Company"). This is a Supplemental Contract which shall amend, and form part of,
your Broker's Contract. The terms used in your Broker's Contract shall, where
relevant, also have the same meaning in this Supplemental Contract.

 

(a)Without prejudice to the generality of Clause 24, and our rights under Clause
10, of the Broker's Contract, and in addition to your duties, representations
and warranties as set out in Clauses 11 and 11A-F of the Broker's Contract, you
further agree that the Company may apply its internal market conduct review and
disciplinary process to review any complaints or matters arising out of or
relating to the activities or omissions of you or your individual technical
representatives, consultants or other employees ("Representative"). Should any
of your or your Representative's activities or omissions constitute, in our
opinion, negligence, misconduct, fraud or breach of any of our sales guidelines
(as communicated to you by the Company from time to time), the Company shall
have the absolute discretion to refuse any policy application submitted or
insurance business referred to the Company by you or by such Representative.

 

(b)In the event of any inconsistency between this Supplemental Contract and the
Broker's Contract, the provisions of this Supplemental Contract shall prevail.
This Agreement shall be construed and governed by the laws of Hong Kong.

 

Please confirm your agreement to the foregoing by signing and returning a
duplicate copy of this Supplemental Contract to the Partnership Distribution
Department of the Company.

 

  SIGNED for and on behalf of   [***]       /s/ [***]       [***]   Head of
Partnership Distribution

 

We hereby confirm that we have carefully read through and fully understand the
contents of this Supplemental Contract and confirm our acceptance and agreement
to this Supplemental Contract.

 

      SIGNED for and on behalf of   YEETAH INSURANCE CONSULTANT LIMITED  

Code No: [***]

     [ex10-2_001.jpg]   Name: Lee Kwan Keung   Title CE

 



 

 

ADDENDUM TO BROKER'S CONTRACT

 

This Addendum to the Broker's Contract (hereinafter collectively called "the
Contract") is signed between [***] (hereinafter called "the Company") and YEETAH
INSURANCE CONSULTANT LIMITED (hereinafter called "the Broker").

 

The above parties agree and acknowledge that this Addendum is supplemental to,
and forms part of, the terms and conditions of the Contract and that the
following clauses under the Contract will be amended on the terms and conditions
hereinafter contained.

 

1.Clause 3 of the Contract which currently reads as: "When a new policy is
issued, and a previously existing policy on the same life shall terminate within
twelve (12) months before or within such lesser time frame as determined by the
Company after the issue of the new policy, unless the Company otherwise
determines, no first year's commission nor any proportion thereof will be
payable on the new policy, except on that portion of the annual premium on the
new policy which is in excess of the annual premium on the discontinued policy.
Previously existing policies which are converted into paid-up insurance or
extended term insurance or are reduced in face amount, shall be deemed to be
terminated and the provisions of this clause shall apply." shall be deleted in
its entirety and replaced as follows:

 

  “(a) The Broker shall be entitled to the full first year's Commissions only in
the following events:

 

  “(1) the basic plan and/or rider(s) of a new policy and the basic plan and/or
rider(s) of a previously existing policy are procured by different brokers or
different distribution channels; and

 

  (2) (i) when the new policy is issued, and the previously existing policy on
the same life shall terminate within twelve (12) months before or after the
issue of the new policy, the basic plan and/or rider(s) of the new policy and
the basic plan and/or rider(s) of the previously existing policy fall within
different Product Groups; OR

 

  (ii) when the new policy and the terminated policy (i.e. the previously
existing policy on the same life) fall within same specific Product Groups, the
basic plan and/or rider(s) of the new policy is issued not within ninety (90)
days before or after the termination of the terminated policy, and in case of
the latter, such termination shall occur after the surrender charge period of
the terminated policy.

 

"Product Groups" means the product groups as set out in the Company's website
and may be amended from time to time at the Company's absolute discretion and
updated in the Company's website. The Broker acknowledges and agrees that it
shall check the Company's website on the Product Groups regularly and whenever a
new policy is issued as aforesaid mentioned, and that the Company shall not be
under any obligations to provide separate notice to it on any amendments to the
Product Groups.

 

In any other circumstances, the Broker shall only be entitled to the portion of
the first year's Commissions on the basic plan and/or rider(s) of the new policy
in excess of the first year's Commissions on the basic plan and/or rider(s) of
the terminated policy in accordance with the FYC Adjustment Rules as adopted by
the Company from time to time.

 

Page 1 of 2

 

 

  (b) A previously existing policy which has lapsed, or been surrendered, or
which premium has been reduced due to reduction of the sum assured, reduction of
coverage or deletion of riders, or which is converted into paid-up insurance or
extended term insurance shall be deemed to be terminated and the provision of
this clause shall apply."

 

2.This Clause 3 shall take effect retrospectively as of March 1, 2010.

 

3.The following paragraph shall be inserted into the Contract as Clause 4 and
all subsequent clauses in the Contract shall be renumbered accordingly:

 

"The Company and the Broker agree that if there is a change to the Company's
policy for calculation of the first year's Commission on a new policy issued
("new FYC Adjustment Rule") which shall take effect retrospectively, and:

 

(a)the first year's Commission that the Broker has received (or deemed received
or set off against any amount owed by the Broker to the Company) on a new policy
is greater than the amount it is so entitled under the new FYC Adjustment Rule,
then the Broker shall forthwith repay to the Company the excess Commission
received; and

 

(b)the first year's Commission that the Broker has received (or deemed received
or set off against any amount owed by the Broker to the Company) on a new policy
is less than the amount it is so entitled under the new FYC Adjustment Rule,
then the Company shall pay the Broker the outstanding amount."

 

In case of conflict between the clauses under the Contract aforesaid and this
Addendum, this Addendum shall prevail.

 

Except as provided above, all other terms and conditions of the Contracts shall
remain unchanged in all respects.

 

SIGNED for and on behalf of   SIGNED for and on behalf of YEETAH INSURANCE
CONSULTANT LIMITED   [***]

Agent code: [***]

                [ex10-2_001.jpg]    /s/ [***]         Name: Lee Kwan Keung  
[***] Title: CE   Head of Partnership Distribution Date: 22 Oct 2015   Date:
October 20, 2015

 



Page 2 of 2

 